 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ANTONIO MARTINEZ,                                 Case No. 1:16-cv-01467-DAD-BAM (PC)
12                         Plaintiff,                   ORDER DENYING AS MOOT PLAINTIFF’S
                                                        MOTION FOR LEAVE TO FILE
13           v.                                         OBJECTIONS LATE FOR GOOD CAUSE
                                                        (Doc. Nos. 37, 39, 40)
14    F. ROJAS, et al.,
                                                        ORDER VACATING FINDINGS AND
15                         Defendants.                  RECOMMENDATIONS
                                                        (Doc. Nos. 33, 38)
16
                                                        ORDER DENYING, WITHOUT PREJUDICE,
17                                                      PLAINTIFF’S REQUEST FOR A RULE 45
                                                        SUBPOENA
18                                                      (Doc. No. 38)
19

20          Plaintiff Antonio Martinez is a state prisoner proceeding pro se and in forma pauperis in
21   this civil rights action pursuant to 42 U.S.C. § 1983.
22          Currently before the Court are Plaintiff’s motion for leave to file objections late for good
23   cause, filed on February 19, 2019, and the Court’s January 23, 2019 Findings and
24   Recommendations to dismiss Defendant Officer John Doe # 3 for failure to serve with process.
25   (Doc. Nos. 33, 37.)
26   I.     Relevant Background
27          This action currently proceeds against Registered Nurse F. Rojas and Officer Doe # 3 for
28
                                                        1
 1   deliberate indifference in violation of the Eighth Amendment. (Doc. No. 24.) Officer Doe # 3 is

 2   described in Plaintiff’s second amended complaint as a receiving and release officer employed at

 3   Pleasant Valley State Prison on May 16, 2016. (Doc. No. 22, at 3, 9.)

 4          In the Court’s June 15, 2018 Findings and Recommendations, Plaintiff was advised that he

 5   may be able to identify Officer Doe # 3 from documents located in his central file, which may be

 6   available upon request from prison officials, without court intervention. (Doc. No. 24, at 6.) On

 7   October 24, 2018, the Court issued an order further advising Plaintiff on his duty to identify Officer

 8   Doe # 3 for service of process and requiring Plaintiff to file, within forty-five (45) days, either a

 9   motion for leave to amend his second amended complaint to substitute the identify of Officer Doe

10   # 3 in this action or a motion for a Rule 45 subpoena to obtain the information necessary to identify

11   Officer Doe # 3. (Doc. No. 29.) That deadline passed, and Plaintiff did not comply with the Court’s

12   order or otherwise communicate with the Court.

13          Consequently, on December 27, 2018, the Court issued an order directing Plaintiff to, within

14   fourteen (14) days from the date of service of the order, either file a motion for leave to amend his

15   pleading to substitute the identify of Officer Doe # 3, file a request to obtain the information

16   necessary to identify Officer Doe # 3, or show cause in writing why Officer Doe # 3 should not be

17   dismissed from the action. (Doc. No. 32.) Plaintiff was expressly warned that his failure to comply

18   with the Court’s December 27, 2018 order would result in the dismissal of Officer Doe # 3. (Id.)

19   That deadline passed, and Plaintiff did not comply with the Court’s order or otherwise communicate

20   with the Court.
21          Therefore, on January 23, 2019, the Court issued Findings and Recommendations

22   recommending that Officer Doe # 3 be dismissed, without prejudice, for the failure to serve with

23   process pursuant to Federal Rule of Civil Procedure 4(m). (Doc. No. 33.) Plaintiff was informed

24   that he could file Objections to the Findings and Recommendations within fourteen (14) days after

25   service. (Id.)

26          On February 8, 2019, Defendant Rojas filed an answer to Plaintiff’s second amended
27   complaint. (Doc. No. 35.)

28          On February 12, 2019, the Court issued an order referring this case to post-screening
                                                        2
 1   Alternative Dispute Resolution and staying this case for a period of 90 days so that the parties could

 2   participate in a settlement conference. (Doc. No. 36.)

 3          On February 19, 2019, Plaintiff filed Objections to the January 23, 2019 Findings and

 4   Recommendations and a motion for leave to file late objections for good cause. (Doc. Nos. 37, 38.)

 5   On March 11, 2019, Defendant Rojas filed an opposition to Plaintiff’s motion for leave to file late

 6   objections. (Doc. No. 39.) On March 27, 2019, Plaintiff filed a reply to his motion for leave to file

 7   late objections. (Doc. No. 40.)

 8          On April 30, 2019, the settlement conference was held, and this action did not settle.

 9          On May 13, 2019, the 90-day stay of this action expired.

10   II.    Discussion

11          A.      Plaintiff’s Motion for Leave to File Objections Late for Good Cause

12          In his motion, Plaintiff first contends that his Objections to the Court’s January 23, 2019

13   Findings and Recommendations are not untimely because, under the prison mailbox rule, he

14   constructively and timely filed his objections on February 6, 2019. Plaintiff further asserts that, if

15   the Court finds that he did not timely file his objections on February 6, 2019, the Court should find

16   that Plaintiff has established good cause for late-filing his objections and consider the merits of his

17   objections.

18          Plaintiff’s motion is supported by the declaration of Jose Carlos Rodriguez, an inmate who

19   is providing legal assistance to Plaintiff. (Doc. No. 37, at 3.) In his declaration, Mr. Rodriguez

20   states that, on February 6, 2019, he gave Officer T. Jordan an envelope containing Plaintiff’s written
21   objections to the Court’s January 23, 2019 Findings and Recommendations for processing as legal

22   mail under the prison regulations. Mr. Rodriguez states that the envelope was correctly addressed,

23   and the envelope was properly marked with the word “LEGAL” on both sides of the envelope as

24   required by prison regulations. Correctional Officer Jordan printed his name, signed his name, and

25   date the back of the envelope as required by prison regulations and then placed the envelope in the

26   mailbox designated for U.S. Mail. Mr. Rodriguez further asserts that, on February 12, 2019,
27   Correctional Officer Ayon returned the envelope containing Plaintiff’s objections to Mr. Rodriguez

28   and stated that he had discovered the envelope on his desk. Correctional Officer Ayon stated that
                                                        3
 1   there was no note explaining why the letter had not been mailed out days earlier.

 2          Mr. Rodriguez further declares that, later on February 12, 2019, he spoke with Correctional

 3   Officer Jordan about what had transpired with the envelope containing Plaintiff’s objections and

 4   Correctional Officer Jordan again printed and signed his name, dated the back of the envelope, and

 5   processed the envelope as legal mail. Mr. Rodriguez states that, on February 13, 2019, Correctional

 6   Officer Ayon returned the envelope containing Plaintiff’s objections to Mr. Rodriguez for a second

 7   time and stated that he did not know why the envelope had not been mailed out.

 8          In his opposition, Defendant Rojas contends that the Court should deny Plaintiff’s motion

 9   for leave to file his objections late because Plaintiff has not established good cause for the late

10   filing. (Doc. No. 39.) Specifically, Defendant asserts that the envelope containing Plaintiff’s

11   objections was properly returned both times because, even though Mr. Rodriguez is not an indigent

12   inmate, Mr. Rodriguez improperly attempted to mail Plaintiff’s objections in an envelope that is

13   only supposed to be utilized by indigent inmates.

14          However, California Code of Regulations, title 15, § 3138(d) provides that, since “[i]ndigent

15   envelopes issued to an inmate become their property[,]” an “inmate shall be allowed to utilize

16   [indigent] envelopes [issued to them] regardless of [their] current financial status.” As part of his

17   reply, Plaintiff has presented the Court with evidence that, on February 1, 2019, Mr. Rodriguez was

18   provided with twenty indigent envelopes and that Mr. Rodriguez used one or more of these indigent

19   envelopes to mail Plaintiff’s objections to the Court on February 6, 2019. (Doc. No. 40, at 4-7, 9.)

20   Therefore, even if Mr. Rodriguez no longer qualified as an indigent inmate on February 6, 2019,
21   Mr. Rodriguez was still entitled under Section 3138(d) to use the indigent envelopes that had been

22   issued to him on February 1, 2019 to mail out Plaintiff’s objections on February 6, 2019. Therefore,

23   Defendant has not established that the envelope containing Plaintiff’s objections submitted for

24   mailing on February 6, 2019 was properly rejected and returned to Mr. Rodriguez.

25          Pursuant to the prison mailbox rule, a pleading, motion, or other document filed by a pro se

26   prisoner is deemed to be filed as of the date the prisoner delivered it to the prison authorities for
27   mailing to the court clerk. See Houston v. Lack, 487 U.S. 266, 270 (1988); Douglas v. Noelle, 567

28   F.3d 1103, 1108–09 (9th Cir. 2009) (mailbox rule articulated in Houston applies to civil rights
                                                         4
 1   actions). Since Plaintiff has established that the envelope containing his objections was delivered

 2   to Correctional Officer Jordan for mailing to this Court on February 6, 2019, the Court finds that

 3   Plaintiff’s objections to the Court’s January 23, 2019 Findings and Recommendations were timely

 4   filed and are addressed below. Consequently, Plaintiff’s motion for leave to file objections late for

 5   good cause, (Doc. No. 37), is denied as moot.

 6          B.      Plaintiff’s Objections to the Court’s January 23, 2019 Findings and

 7                  Recommendations

 8          In his objections to the Court’s January 23, 2019 Findings and Recommendations, Plaintiff

 9   asserts that the Court is mistaken when it asserted that Plaintiff did not comply with either the

10   Court’s October 24, 2018 order or the Court’s December 27, 2018 order. Jose Rodriguez, the

11   inmate assisting Plaintiff with this case, stated in his declaration that, on November 23, 2018 and

12   on January 7, 2019, he served the Court with Plaintiff’s request for a subpoena duces tecum for

13   documents from Pleasant Valley State Prison in order to identify Officer Doe # 3 by mailing the

14   requests to the Court utilizing the established prison procedures for legal mail. (Doc. No. 38, at 5-

15   6.) Both Plaintiff and Mr. Rodriguez state that they do not know why the Court has apparently not

16   received Plaintiff’s mailed requests for a Rule 45 subpoena.

17          Since Plaintiff has submitted evidence that he mailed two separate requests for a Rule 45

18   subpoena in response to the Court’s October 24, 2018 and December 27, 2018 orders and Plaintiff

19   has made a third request for a Rule 45 subpoena in his objections, the Court finds it appropriate to

20   vacate the Court’s pending Findings and Recommendations, issued on January 23, 2019. (Doc.
21   No. 33.)

22          C.      Plaintiff’s Request for a Rule 45 Subpoena

23          In his objections to the Court’s January 23, 2019 Findings and Recommendations, Plaintiff

24   requests that the Court issue an order directing the California Department of Corrections and

25   Rehabilitation, the Warden of an unnamed prison, but presumably Pleasant Valley State Prison

26   (“PVSP”), or the Custodian of Records of an unnamed prison, but presumably PVSP, to produce:
27   (1) the Master Assignment Roster for PVSP Receiving and Release (“R&R”) officers for May 16,

28   2016, (2) the Daily Time Sheet for PVSP R&R officers for May 16, 2016, and (3) the Daily Activity
                                                       5
 1   Report for PVSP R&R officers for May 16, 2016. Plaintiff asserts that, through the assistance of

 2   others, he has tried to obtain the officer’s name or the information necessary to obtain the officer’s

 3   name, but he has been unable to discover the officer’s identity.

 4           1.      Legal Standards

 5           Federal Rule of Civil Procedure 45 permits issuance of subpoenas to obtain discovery from

 6   non-parties equivalent to discovery from parties under Rule 34. See Adv. Comm. Note to 1991

 7   Amendment to Fed. R. Civ. P 45.            Rule 34 governs discovery of designated documents,

 8   electronically stored information, and designated tangible things subject to the provisions of

 9   Federal Rule of Civil Procedure 26(b). Meeks v. Parsons, No. 1:03-cv-6700-LJO-GSA, 2009 WL

10   3003718, at *2 (E.D. Cal. Sept. 18, 2009) (citing Fahey v. United States, 18 F. R. D. 231, 233

11   (S.D.N.Y. 1955)). Rule 26(b)(1) establishes the scope of discovery, stating in pertinent part:

12           Parties may obtain discovery regarding any nonprivileged matter that is relevant to
             any party’s claim or defense and proportional to the needs of the case, considering the
13           importance of the issues at stake in the action, the amount in controversy, the parties’
             relative access to relevant information, the parties’ resources, the importance of the
14
             discovery in resolving the issues, and whether the burden or expense of the proposed
15           discovery outweighs its likely benefit. Information within this scope of discovery
             need not be admissible in evidence to be discoverable.
16

17   Fed. R. Civ. P. 26(b). Read together, Rules 26, 34, and 45 mean that, upon a sufficient showing of
18   the importance of the information, the Court may grant a motion or request by Plaintiff to issue a
19   Rule 45 subpoena to a properly identified non-party to discover information that is relevant to
20   Plaintiff’s claims or defenses, is not burdensome, and is not within Plaintiff’s reasonable access.
21           2.      Analysis
22           Here, Plaintiff has not met the standards for issuing a Rule 45 subpoena. Specifically,
23   Plaintiff has failed to establish that he has fully exhausted all the resources that are available to him
24   in his effort to obtain the identity of Officer Doe # 3 without court intervention. In his declaration,
25   Jose Rodriguez, who is assisting Plaintiff because Plaintiff’s “English is limited,” states that he has
26   queried custodial officers, sergeants, and a lieutenant about how to find the officer’s name, but,
27   each time, he was told that the name was private information that they could not divulge.
28
                                                         6
 1          However, Plaintiff has failed to state that he reviewed his central file to see if there were

 2   any incident reports or other chronos from May 16, 2016 that either identified Officer Doe # 3 or

 3   any other person who might have information about the identity of Officer Doe # 3. Further, while

 4   Mr. Rodriguez has stated that he has asked various prison officers about how to find the officer’s

 5   name, Plaintiff has failed to establish that he has submitted any written requests for the officer’s

 6   name or any written requests for the documents that he seeks production of in this motion and that

 7   those written requests were denied or not responded to. Finally, now that discovery is open,

 8   Plaintiff can serve discovery requests seeking the identity of Officer Doe # 3, the production of the

 9   documents sought in this request, or information that may lead to the identity of Officer Doe # 3

10   from Defendant Rojas. Therefore, Plaintiff’s request for a Rule 45 subpoena will be denied.

11          Nevertheless, the Court finds that Plaintiff is diligently attempting to comply with the

12   Court’s orders to amend his complaint to name Officer Doe # 3 or file a request for a Rule 45

13   subpoena. Thus, Plaintiff shall be permitted an additional forty-five (45) days from the date of

14   service of this order to either file a motion to amend his complaint to substitute the identity of

15   Officer Doe # 3 or file a renewed motion for a Rule 45 subpoena. Any renewed motion for a Rule

16   45 subpoena must specifically: (1) describe the non-party (person or entity) that the subpoena will

17   be directed to, (2) describe the documents, electronically stored information, or tangible things

18   sought by Plaintiff, (3) describe the efforts that Plaintiff undertook to obtain the information without

19   court intervention, and (4) make a showing that the desired documents, information, or things are

20   only obtainable through the identified non-party.
21   III.   Order

22          Accordingly, it is HEREBY ORDERED that:

23          1.      Plaintiff’s motion for leave to file objections late for good cause, (Doc. No. 37), is

24                  DENIED as moot.

25          2.      The Findings and Recommendations issued on January 23, 2019, (Doc. No. 33), are

26                  VACATED;
27          3.      Plaintiff’s request for a Rule 45 subpoena, (Doc. No. 38), is DENIED, without

28                  prejudice.
                                                         7
 1        4.       Within forty-five (45) days of the date of service of this order, Plaintiff shall either:

 2                 a.      File a motion for leave to amend his second amended complaint to substitute

 3                         the identity of Officer Doe # 3; or

 4                 b.      File a renewed motion for a Rule 45 subpoena to obtain the information

 5                         necessary to identify Officer Doe # 3; and

 6        5. Plaintiff is warned that his failure to comply with this order will result in a

 7              recommendation to the District Judge to dismiss Officer Doe # 3 from this action.

 8
     IT IS SO ORDERED.
 9

10     Dated:     July 2, 2019                                 /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       8
